


Exhibit 10.71


PARTIAL  ASSIGNMENT AND MODIFICATION AGREEMENT




This Partial Assignment and Modification Agreement (the “Agreement”) is made by
and among BIOHEART, INC. (the “Issuer”), BlueCrest Venture Finance Master Fund
Limited (“BlueCrest”) and Greystone Capital Partners (the “Investor”), on
November 1, 2011.  (The Issuer, BlueCrest and the Investor are sometimes
referred to in this Agreement singly as a “Party” or collectively as the
“Parties.”)




RECITALS







WHEREAS, the Issuer is indebted to BlueCrest in the principal amount of
$1,065,832.59 (the “Current Amount”) as of the date hereof as evidenced by the
promissory note dated October 1, 2011 (as amended, the “Note”), attached as
Exhibit A, which was issued by the Issuer and is governed by the terms and
conditions of that certain Amended and Restated Loan and Security Agreement,
dated as of October 25, 2010 (as amended from time to time, the “BlueCrest Loan
Agreement”);




WHEREAS, the Issuer desires to fulfill certain debt obligations due and payable
to BlueCrest on November 1, 2011 in the amount of $139,728.82 (the “Debt”), and
to accomplish such payment, the Issuer and BlueCrest have agreed to assign the
Note in part, such that two notes would hereafter be outstanding, one in favor
of BlueCrest having an aggregate principal amount equal to $937,517.06 (the
Current Amount minus the principal portion of the Debt payment) and to be
evidenced by the A Note, and another in favor of the Investor in the principal
amount of $139,728.82 and to be evidenced by the B Note, copies of which are
attached hereto, respectively as Exhibit B-1 and Exhibit B-2; and




WHEREAS, the Issuer and the Investor desire to exchange the B Note for the
Unsecured, Subordinated Convertible Note attached hereto as Exhibit C; and




WHEREAS, to effectuate this understanding, the Parties agree to enter this
Agreement;




NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, and intending to be legally bound, the Parties agree as
follows:




1.

Assignment of Debt.  In consideration for the payment by the Investor to
BlueCrest of the sum of $139,728.82, BlueCrest hereby assigns and endorses to
the Investor the B Note (the “Assignment”) in the form attached hereto as
Exhibit B-2.




1.1.

The Investor hereby accepts the Assignment and the Issuer acknowledges the
Assignment;




1.2.

The Issuer confirms that BlueCrest advanced funds to the Issuer represented by
the Debt on or before December 2009, and agrees, acknowledges, consents and
stipulates, that full consideration has been rendered for said Debt and hereby
waives any and all objections thereto;




1.3.

THE INVESTOR ACKNOWLEDGES AND AGREES THAT BLUECREST SHALL HAVE NO LIABILITY TO
THE INVESTOR IN THE EVENT OF DEFAULT BY THE ISSUER UNDER THIS AGREEMENT OR THE B
NOTE.




2.

Conditions Precedent.  The Parties agree that each of the following conditions
precedent shall be met before any of the transactions contemplated hereby are
effective:




(i)

The Issuer shall have executed and delivered to BlueCrest, the A Note;




(ii)

The Issuer shall have executed and delivered to BlueCrest, the B Note; and




(iii)

The Investor shall have delivered to BlueCrest, the Subordination Agreement.





--------------------------------------------------------------------------------


3.

Exchange of B Note for Unsecured Subordinated Convertible
Note.  Contemporaneously herewith, (i) Investor and Issuer agree that the B Note
is hereby exchanged for the Unsecured Subordinated Convertible Note executed and
delivered by Issuer to Investor which replaces the B Note (and which B Note
shall be cancelled); and (ii) the Issuer agrees to execute and deliver an
amended and restated subordination agreement, in form and substance satisfactory
to BlueCrest in its sole discretion (the “Subordination Agreement”).




4.

Jurisdiction and Venue.  The Parties agree that this Agreement shall be
construed solely in accordance with the laws of the State of Illinois,
notwithstanding its choice or conflict of law principles, and any proceedings
arising among the Parties in any matter pertaining or related to this Agreement
shall, to the extent permitted by law, be heard solely in the State and/or
Federal courts located in Chicago, Illinois.




5.

Legal Opinion.  The Issuer’s counsel has provided an opinion regarding the
applicable exemption from registration under the Securities Act for the issuance
of the Conversion Shares pursuant to the terms and conditions of the Unsecured
Subordinated Convertible Note, which provides that upon conversion at any time
following the date hereof, the shares received as a result of the conversion
shall be issued unrestricted in accordance with the appropriate exemption.




6.

Representation and Warranties.




6.1.

Issuer.  The Issuer hereby represents and warrants the following:




6.1.1.

The Issuer will reserve for issuance sufficient shares of authorized but
unissued Common Stock for the issuance of the Conversion Shares.




6.1.2.

All funds advanced to Issuer by BlueCrest constituting the Debt have been fully
rendered for legitimate business purposes.




6.1.3.

Upon conversion at any time following the date hereof, the shares converted in
accordance with this Agreement shall be issued unrestricted pursuant to
exemptions provided under Rule 144, Regulation D, and/or other available
exemptions.




6.1.4

Issuer has all requisite corporate power and authority to enter into and perform
this Agreement, and to consummate the transactions contemplated hereby in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement, by Issuer and the consummation by it of the transactions contemplated
hereby have been duly authorized by the Company’s Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
shareholders is required, and (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and constitutes, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.  




6.2.

BlueCrest – BlueCrest hereby represents and warrants the following:




6.2.1.

It has not assigned or otherwise transferred the rights in respect of the
portion of Borrower’s Liabilities represented by the B Note.




6.3.

Investor – Investor hereby represents and warrants the following:




6.3.1

(i) Investor has all requisite corporate power and authority to enter into and
perform this Agreement, and to consummate the transactions contemplated hereby
in accordance with the terms hereof, (ii) the execution and delivery of this
Agreement, by Investor and the consummation by it of the transactions
contemplated hereby have been duly authorized by





--------------------------------------------------------------------------------


and no further consent or authorization is required, and (iii) this Agreement
has been duly executed and delivered by Investor by its authorized
representative, and constitutes, a legal, valid and binding obligation of the
Company enforceable against the Investor in accordance with its terms, (iv)
Investor is neither an affiliate of the Issuer nor of BlueCrest.  




7.

Miscellaneous.




7.1.

Counterparts.  This Agreement may be executed in any number of counterparts by
original, facsimile or email signature.  All executed counterparts shall
constitute one Agreement not withstanding that all signatories are not
signatories to the original or the same counterpart.  Facsimile and scanned
signatures are considered original signatures.




7.2.

Severability.   If any term in this Agreement is found by a court of competent
jurisdiction to be unenforceable, then the remainder of this Agreement shall
continue in full force and effect.  The advance of any funds by the Investor to
BlueCrest may not be rescinded, nor shall the consideration proffered by the
Investor for the remaining Debt acquired by Investor not converted by the
Investor in accordance with this Agreement be returned in any part, except in
accordance with the terms and conditions of the Subordination Agreement.




7.3.

Legal Fees.  Except as provided in Section 4 of this agreement, each Party will
bear its own legal expenses in the execution of this Agreement.  If the Issuer
defaults and the Investor or BlueCrest is required to expend funds for legal
fees and expenses, such costs will be reimbursed to the Investor or BlueCrest,
as the case may be, by the Issuer, subject to the terms and conditions of the
Subordination Agreement.




7.4.

Modification; Assignment.  This Agreement may only be modified in a writing
signed by all Parties.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Parties hereto,
provided, however, that Issuer may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of BlueCrest and the
Investor.




7.5.

Waiver of Jury Trial.  The Parties hereto each waive the right to trial by jury
in any action or proceed based upon, arising out of, or in any way relating to
this Agreement whether in contract, tort or otherwise.




7.6.

Effect upon BlueCrest Loan Agreement.  Except as expressly provided, nothing
herein shall amend or modify the terms and conditions of the BlueCrest Loan
Agreement.  The Investor shall not be deemed to be the beneficiary of any of the
terms and conditions of the BlueCrest Loan Agreement as a result of entering
into this Agreement.   








--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.




 BIOHEART, INC.

 

Greystone Capital Partners

 

 

 

 

 

 

 By: /s/ Mike Tomas

 

 By: /s/ Bryan Collins

 Mike Tomas, CEO & PRESIDENT

 

 Name: Bryan Collins

 

 

 Title: President

 

 

 

 

 

 

 

 

 

 BLUECREST VENTURE FINANCE MASTER FUND LIMITED

acting by its duly appointed agent, BlueCrest Capital Management Guernsey LP
(acting through its Geneva branch) acting by its general partner, BlueCrest
Capital Management Guernsey Limited










By: /s/ Jeremy Sambrook

Name: Jeremy Sambrook

Title: Director

 

 












--------------------------------------------------------------------------------